     Case 2:19-cv-00806-JAM-EFB Document 4 Filed 08/06/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    JEAN MARC VAN DEN HEUVEL,                           No. 2:19-cv-806-JAM-EFB PS
11                        Plaintiff,
12               v.                                       ORDER
13    ROBERT C. BOWMAN, LAURA RIECH,
      STEVEN RAWSON,
14
                          Defendants.
15

16
             Plaintiff seeks leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.1 His
17
     declaration makes the showing required by 28 U.S.C. §1915(a)(1) and (2). See ECF No. 2.
18
     Accordingly, the request to proceed in forma pauperis is granted. 28 U.S.C. § 1915(a).
19
             Determining that plaintiff may proceed in forma pauperis does not complete the required
20
     inquiry. Pursuant to § 1915(e)(2), the court must dismiss the case at any time if it determines that
21
     the allegation of poverty is untrue, or that the action is frivolous or malicious, fails to state a claim
22
     on which relief may be granted, or seeks monetary relief against an immune defendant. As
23
     discussed below, plaintiff’s complaint must be dismissed for failure to state a claim.
24
             Although pro se pleadings are liberally construed, see Haines v. Kerner, 404 U.S. 519,
25
     520-21 (1972), a complaint, or portion thereof, should be dismissed for failure to state a claim if it
26

27
             1
              This case, in which plaintiff is proceeding in propria persona, was referred to the
28   undersigned under Local Rule 302(c)(21). See 28 U.S.C. § 636(b)(1).
                                                       1
      Case 2:19-cv-00806-JAM-EFB Document 4 Filed 08/06/20 Page 2 of 4

 1   fails to set forth “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
 2   Corp. v. Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41
 3   (1957)); see also Fed. R. Civ. P. 12(b)(6). “[A] plaintiff’s obligation to provide the ‘grounds’ of
 4   his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of
 5   a cause of action’s elements will not do. Factual allegations must be enough to raise a right to
 6   relief above the speculative level on the assumption that all of the complaint’s allegations are
 7   true.” Id. (citations omitted). Dismissal is appropriate based either on the lack of cognizable
 8   legal theories or the lack of pleading sufficient facts to support cognizable legal theories.
 9   Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).
10           Under this standard, the court must accept as true the allegations of the complaint in
11   question, Hospital Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740 (1976), construe the
12   pleading in the light most favorable to the plaintiff, and resolve all doubts in the plaintiff’s favor,
13   Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). A pro se plaintiff must satisfy the pleading
14   requirements of Rule 8(a) of the Federal Rules of Civil Procedure. Rule 8(a)(2) “requires a
15   complaint to include a short and plain statement of the claim showing that the pleader is entitled
16   to relief, in order to give the defendant fair notice of what the claim is and the grounds upon
17   which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v.
18   Gibson, 355 U.S. 41 (1957)).
19           Plaintiff brings this action against defendants Robert Bowman, Laura Riech, and Steven
20   Rawson. ECF No. 1. But these defendants appear to have little, if any, connection to the
21   allegations of the complaint. The complaint describes Bowman as an attorney that processed an
22   unlawful detainer action, Riech as an attorning that performed “property acquisitions,” and
23   Rawson as the “[l]andlord of property in question.” Id. at 2. Although these descriptions suggest
24   this action involves a landlord-tenant dispute, plaintiff’s allegations concern state court criminal
25   proceedings and conditions of the El Dorado County Jail. Id. at 4-5. Plaintiff generally claims
26   that he was subjected to inhumane conditions at the El Dorado County jail, but he does not
27   specifically describe any substandard conditions. Id. at 4. He also claims that a state court judge
28   /////
                                                          2
     Case 2:19-cv-00806-JAM-EFB Document 4 Filed 08/06/20 Page 3 of 4

 1   permitted a deputy to slam inmates on the floor during court proceedings. He further alleges that
 2   he was wrongly arrested after an incident involving an unloaded firearm. Id. at 5.
 3          Significantly, the complaint contains no allegations regarding defendants Bowman and
 4   Riech and only one allegation concerning defendant Rawson, which is largely incoherent. With
 5   respect to Rawson, plaintiff alleges that clothing containing DNA evidence was stored at a
 6   Placerville Self Storage facility for purposes of “sustainings [sic] of the rental agreements of
 7   Steven Rawson.” Id. But the complaint does not identify any specific cause of action, nor does it
 8   identify the specific statute defendants purportedly violated. And it is not clear from plaintiff’s
 9   allegations what claim he is attempting to assert.
10          Accordingly, plaintiff’s complaint must be dismissed for failure to state a claim. See
11   Jones v. Community Redev. Agency, 733 F.2d 646, 649 (9th Cir. 1984) (a complaint must give
12   fair notice and state the elements of the claim plainly and succinctly). Plaintiff will be granted
13   leave to file an amended complaint. Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en
14   banc) (district courts must afford pro se litigants an opportunity to amend to correct any
15   deficiency in their complaints). Any amended complaint must allege a cognizable legal theory
16   and state sufficient facts in support of that cognizable legal theory. Should plaintiff choose to file
17   an amended complaint, it shall clearly set forth the allegations that support each claim for relief.
18   It shall also set forth plaintiff’s claims in “numbered paragraphs, each limited as far as practicable
19   to a single set of circumstances,” as required by Federal Rule of Civil Procedure 10(b), and shall
20   be in double-spaced text on paper that bears line numbers in the left margin, as required by
21   Eastern District of California Local Rules 130(b) and 130(c). Any amended complaint shall also
22   use clear headings to delineate each claim alleged and against which defendant or defendants the
23   claim is alleged, as required by Rule 10(b), and must plead clear facts that support each claim
24   under each header.
25          Additionally, plaintiff is informed that the court cannot refer to prior pleadings in order to
26   make an amended complaint complete. Local Rule 220 requires that an amended complaint be
27   complete in itself. This is because, as a general rule, an amended complaint supersedes the
28   original complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Accordingly, once
                                                          3
     Case 2:19-cv-00806-JAM-EFB Document 4 Filed 08/06/20 Page 4 of 4

 1   plaintiff files an amended complaint, the original no longer serves any function in the case.
 2   Therefore, “a plaintiff waives all causes of action alleged in the original complaint which are not
 3   alleged in the amended complaint,” London v. Coopers & Lybrand, 644 F.2d 811, 814 (9th Cir.
 4   1981), and defendants not named in an amended complaint are no longer defendants. Ferdik v.
 5   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Finally, the court cautions plaintiff that failure to
 6   comply with the Federal Rules of Civil Procedure, this court’s Local Rules, or any court order
 7   may result in a recommendation that this action be dismissed. See E.D. Cal. L.R. 110.
 8          Accordingly, IT IS ORDERED that:
 9          1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is granted.
10          2. Plaintiff’s complaint is dismissed with leave to amend, as provided herein.
11          3. Plaintiff is granted thirty days from the date of service of this order to file an amended
12   complaint. The amended complaint must bear the docket number assigned to this case and must
13   be labeled “First Amended Complaint.” Failure to timely file an amended complaint in
14   accordance with this order will result in a recommendation this action be dismissed.
15   DATED: August 6, 2020.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        4
